
	
		IB
		 Union Calendar No. 266
		112th CONGRESS
		 2d Session
		H. R. 2586
		[Report No. 112–345, Parts I
		  and II]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 19, 2011
			Mr. Garrett (for
			 himself, Mrs. Maloney,
			 Mr. Hurt, and
			 Mr. Meeks) introduced the following
			 bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the
			 Committee on Agriculture,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			December 23, 2011
			Reported from the
			 Committee on Financial
			 Services with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 23, 2011
			Referral to the Committee on Agriculture extended for a
			 period ending not later than February 1, 2012
		
		
			February 1, 2012
			Referral to the Committee on Agriculture extended for a
			 period ending not later than February 8, 2012
		
		
			
		
		
			February 8, 2012
			Additional sponsors: Mr.
			 Grimm, Mr. Neugebauer,
			 Mr. Fitzpatrick,
			 Ms. Moore, and
			 Mr. Dold
		
		
			February 8, 2012
			Reported from the Committee on Agriculture with an
			 amendment; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed
			Strike out all after the enacting clause and insert
			 the part printed in boldface roman
			For text of introduced bill, see copy of bill as
			 introduced on July 19, 2011
		
		A BILL
		To refine the definition of swap execution
		  facility in the provisions regulating swap markets added by title VII of the
		  Dodd-Frank Wall Street Reform and Consumer Protection
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Swap Execution Facility Clarification
			 Act.
		2.Definition of swap
			 execution facility
			(a)Commodity Exchange
			 ActSection 1a(50) of the
			 Commodity Exchange Act (7 U.S.C. 1a(50)) is amended—
				(1)by striking The
			 term and inserting the following:
					
						(A)In
				generalThe
				term
						;
				(2)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively (and by moving
			 the margins 2 ems to the right); and
				(3)by adding at the end the
			 following:
					
						(B)InterpretationIn interpreting or further defining the
				term swap execution facility, the Commission shall not require a
				swap execution facility to—
							(i)have a minimum number of participants
				receive a bid or offer or respond to any trading system or platform
				functionality;
							(ii)display or delay bids or
				offers for any period of time;
							(iii)limit the means of
				interstate commerce utilized by market participants to enter into and execute
				any swap transactions on the trading system or platform; or
							(iv)require bids or offers
				on one trading system or platform operated by the swap execution facility to
				interact with bids or offers on another trading system or platform operated by
				the swap execution
				facility
							.
				(b)Securities Exchange Act
			 of 1934Section 3(a)(77) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(77)) is amended—
				(1)by striking The
			 term and inserting the following:
					
						(A)In
				generalThe
				term
						;
				(2)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively (and by moving the margins 2 ems to the
			 right); and
				(3)by adding at the end the
			 following:
					
						(B)InterpretationIn interpreting or further defining the
				term security-based swap execution facility, the Commission shall
				not require a security-based swap execution facility to—
							(i)have a minimum number of participants
				receive a bid or offer or respond to any trading system or platform
				functionality;
							(ii)display or delay bids or
				offers for any period of time;
							(iii)limit the means of interstate commerce
				utilized by market participants to enter into and execute any security-based
				swap transactions on the ‘method of trading functionality; or
							(iv)require bids or offers on one trading
				system or platform operated by the swap execution facility to interact with
				bids or offers on another method of trading functionality operated by the swap
				execution
				facility.
							.
				
	
		1.Short titleThis Act may be cited as the
			 Swap Execution Facility Clarification
			 Act.
		2.Definition of
			 swap execution facility
			(a)Commodity
			 Exchange ActSection 1a(50)
			 of the Commodity Exchange Act (7 U.S.C. 1a(50)) is amended—
				(1)by striking
			 The term and inserting the following:
					
						(A)In
				generalThe
				term
						;
				(2)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and increasing
			 the indentation of each such provision by 2 ems; and
				(3)by adding at the
			 end the following:
					
						(B)InterpretationIn interpreting or further defining the
				term swap execution facility, the Commission shall not require a
				swap execution facility to—
							(i)have a minimum number of participants
				receive a bid or offer or respond to any method of trading
				functionality;
							(ii)delay bids or
				offers for any period of time; or
							(iii)limit the means
				of interstate commerce utilized by market participants to enter into and
				execute any swap transactions on the method of trading
				functionality.
							.
				(b)Securities
			 Exchange Act of 1934Section
			 3(a)(77) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(77)), as
			 added by section 761(a)(6) of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act, is amended—
				(1)by striking
			 The term and inserting the following:
					
						(A)In
				generalThe
				term
						;
				(2)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively, and increasing the indentation of each
			 such provision by 2 ems; and
				(3)by adding at the
			 end the following:
					
						(B)InterpretationIn interpreting or further defining the
				term security-based swap execution facility, the Commission shall
				not require a security-based swap execution facility to—
							(i)have a minimum number of participants
				receive a bid or offer or respond to any trading system or platform
				functionality;
							(ii)display or delay
				bids or offers for any period of time;
							(iii)limit the means
				of interstate commerce utilized by market participants to enter into and
				execute any security-based swap transactions on the trading system or platform;
				or
							(iv)require bids or
				offers on one trading system or platform operated by the swap execution
				facility to interact with bids or offers on another trading system or platform
				operated by the swap execution
				facility.
							.
				3.ImplementationThe amendments made by this Act shall be
			 implemented—
			(1)without regard
			 to—
				(A)chapter 35 of
			 title 44, United States Code; and
				(B)the notice and
			 comment provisions of section 553 of title 5, United States Code; and
				(2)through the
			 promulgation of an interim final rule.
			
	
		February 8, 2012
		Reported from the Committee on Agriculture with an
		  amendment; committed to the Committee of the Whole House on the State of the
		  Union and ordered to be printed
	
